FILED
                           NOT FOR PUBLICATION                               MAY 09 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50081

              Plaintiff - Appellee,              D.C. No. 3:09-cr-03138-LAB-1

  v.
                                                 MEMORANDUM *
GEORGE WAW,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                        Argued and Submitted May 4, 2011
                              Pasadena, California

Before: SILVERMAN, TALLMAN, and CLIFTON, Circuit Judges.

       George Waw appeals the district court’s order denying his request to vacate

his conviction on selective prosecution grounds. We affirm.

       After weighing the evidence put forth by Waw and the government, the

district court concluded that Waw had not established selective prosecution, and,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
further, that even if he had, vacating Waw’s conviction was not an appropriate

remedy. We agree.

      As to the latter basis, while United States v. Redondo-Lemos did not

foreclose vacating a conviction as a possible remedy for selective prosecution, the

court “caution[ed] . . . against broader . . . remedies.” 955 F.2d 1296, 1302-03 (9th

Cir. 1992). Waw alleged prejudice only with respect to the plea deal he was

offered and the consequent amount of time he would serve. His guilt and the

decision to prosecute him were not at issue. We cannot fault the district court’s

conclusion that vacating the conviction would not have been appropriate even if

Waw’s selective prosecution claim had merit. See United States v. Chapman, 524

F.3d 1073, 1087 (9th Cir. 2008) (“A court may dismiss an indictment under its

supervisory powers only when the defendant suffers substantial prejudice, and

where no lesser remedial action is available.” (internal citations and quotation

marks omitted)).

      AFFIRMED.




                                          2